BIGGS, Chief Judge
(dissenting).
In affirming the decision of the court below, this court has adhered to the principle expressed in Harrison v. Paramount Pictures, Inc., D.C.E.D.Pa.1953, 115 F.Supp. 312, 316-317 and 3 Cir., 1954, 211 F.2d 405, that the lessor of a motion picture threatre, who receives as part of his rent a percentage of admission fees, cannot maintain a suit against its lessee under Section 4 of the Clayton Act, 15 U.S.C.A. § 15, despite the fact that the lessee has conspired against it in violation of the antitrust laws and, in furtherance of the conspiracy, has agreed to show third-run pictures with consequent lower admission fees and lower rent. Recovery is denied the lessor on the ground that it does not possess a property interest cognizable under Section 4 and that the injury to the lessor’s property right is too “remote” to give it locus standi.
The lessor suffers property damage because of the illegal act of the lessee arising out of the conspiracy and that injury is direct and not remote. The lessor should receive the protection of the Clayton Act. See Steiner v. 20th Century-Fox Film Corp., 9 Cir., 232 F.2d 190, *520193.1 Cf. Hempstead Theatre Corp. v. Metropolitan Playhouses, 1954, 308 N.Y. 712, 124 N.E.2d 332 and Vines v. General Outdoor Advertising Co., 2 Cir., 1948, 171 F.2d 487.
I am of the view that this court sitting en banc should review the very important issue presented. For that reason I dissent from the denial of rehearing.

. The Court' of Appeals for the Ninth Circuit distinguished the Harrison decisions, 115 F.Supp. 312 and 211 F.2d 405, on the ground that “there were no direct dealings between the plaintiff and defendant * * * ” but the record does not support such a view for the lessee in Harrison was alleged to be one of the co-conspirators.